 In the Matter Of PENNSYLVANIA GREYHOUND LIN1set al.(SOUTI:fWESTERNGREYHOUND LINES AND ITS SUBSIDIARY)andTHE BROTHER=HOOD OF RAILROAD TRAINMENCase No. R-151SUPPLEMENTAL DECISIONANDDIRECTION OF ELECTIONNovember 29, 1937By Decision dated September 14, 1937,1 the National Labor Rela=tions Board, as part of the investigations authorized to ascertainrepresentatives for the purposes of collective bargaining with South-western Greyhound Lines, Inc., and its subsidiary, directed the Re-gional Director for the Sixteenth Region, acting as agent for theNational Labor Relations Board and subject to said Rules and Regu-lations, to conduct an election by secret ballot among bus drivers-and temporary despatchers who hold seniority rights as bus drivers,.who were on the pay roll of said companies on May 25, 1937, oravailable for service on that date, to determine whether they desireto be represented by the Brotherhood of Railroad Trainmen, theGreyhound Employees Union, or neither, for the purposes of collec-tive bargaining.Pursuant to said Direction of Election, the Regional Director con-ducted a ballot from October 4 through October 18, 1937.As to the results of the secret ballot among the above-designated-employees, the Regional Director reported the following :Total number of ballots counted_____________________________ 272Total number of votes for Brotherhood of Railroad Trainmen_ 154Total number of votes for Greyhound Employees Union_______ 118-Total number of blank votes________________________________0Total number of void ballots________________________________0Total number of challenged votes___________________________0The Regional Director further advised the Board that prior to theelection conducted at Tulsa, Oklahoma, the agent for the Boarddistributed blank ballots to representatives of the Brotherhood ofRailroad Trainmen to be used as sample ballots; that said ballotswere not designated as sample ballots ; that at least one such ballot,previously marked for the Brotherhood of Railroad Trainmen, was13 N. L. R.B. 622.271a 272NATIONAL LABOR RELATIONS BOARDattempted to be cast in place and instead of the ballot furnished tothe voter by the Board's agent in charge of the balloting.Thereafter, the Greyhound Employees Union duly filed its objec-tions to the election, and requested the Board to vacate the resultsthereof, for the reasons stated in its objections, including a recitalof the facts set forth above.Because of the decision of the Board,as stated below, it is unnecessary to consider the objections of the-Greyhound Employees Union.The Board has reviewed the conduct of the election and finds thatby reason of the facts reported by the Regional Director, the secrecyof the balloting was not maintained, and that the results of theSelection are vitiated for the reason that the election was not conductedin accordance with the Decision of the Board dated September 24,1937.Under the circumstances, the question concerning representa-tion can best be resolved by an election by secret ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigations authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Southwestern Greyhound. Lines, Inc., and its subsidiary, an,election by secret ballot shall be conducted within twenty (20) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Section 9, of said Rules and Regulations, among bus-drivers and temporary despatchers who hold seniority rights as busdrivers, who were on the pay roll of said companies on May 25, 1937,,or available for service on that date, to determine whether they desireto be represented by the Brotherhood of Railroad Trainmen, theGreyhound Employees Union, or neither, for the purposes of collec-tive bargaining.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONDecember 4, 1937On November 29, 1937, the National LaborRelations Board,hereincalled the Board,issued aSupplemental Decision and Direction ofElection in the above-entitled proceeding, the election to be held DECISIONS AND ORDERS273within twenty (20) days from the date of Direction, under the direc-tion and supervision of the Regional Director for the SixteenthRegion.The Board, having been advised that an election at this timewould not settle the question concerning representation which hasarisen, hereby amends the Direction of Election issued on November29, 1937, by striking therefrom the words, "within twenty (20) daysfrom the date of this Direction", and substituting therefor the words,"within a period to be determined hereafter by the Board.",[SAME TITLE]SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESNovember 2/, 1937On September 14, 1937, the Board issued a Decision and Directionof Elections 1 which provided that three elections be held among theemployees of- Southwestern Greyhound Lines, Inc. and its subsidiary.In its Decision, the Board made no final determination as to theappropriate unit for the purposes of collective bargaining.TheBrotherhood of Railroad Trainmen contended that the bus driversand temporary despatchers who hold seniority rights as bus drivers,employed by these companies constituted a single appropriate unit;the International Association of Machinists contended that the main-tenance employees of these companies constituted a single appropri-ate unit; and the Greyhound Employees Union contended that all ofthese designated employees, together with other employees, exceptsupervisory employees, constituted the appropriate unit.The Boardstated that since any of the contentions could be sustained it woulddirect that separate elections be held among the bus drivers and tem-porary despatchers who hold seniority rights as bus drivers, main-tenance employees, and all other employees, except supervisory em-ployees, and would decide the issue on the basis of the preferencesindicated by the employees in the elections. It therefore directedthat an election by secret ballot be held (a) among the bus driversand temporary despatchers who hold seniority rights as bus drivers,,Of these companies to determine whether they desire to be representedby the Brotherhood of Railroad Trainmen, the Greyhound Em-ployees Union, or neither, for the purposes of collective bargaining;(b) among maintenance employees, to determine whether they desire1 8 X.TA R. B. 622. 274NATIONAL LABOR RELATIONS BOARDto be represented by the International Association of Machinists, theGreyhound Employees Union, or neither, for the purposes of collec-tive bargaining; (c) among all other employees, except supervisoryemployees, to determine whether or not they desire to be representedby the Greyhound Employees Union for the purposes of collectivebargaining.Upon the results of the election would depend the de-termination of the appropriate unit or units.Such of the groups,not choosing the Greyhound Employees Union would constitute sep-arate and distinct appropriate units, and such of the groups choosingthe Greyhound Employees Union would together constitutea singleAppropriate unit.Pursuant to the Direction of Elections, secret ballots were con-ducted from October 4 through October 14, 1937, and from October16 through October 18, 1937.Full opportunity was accorded to allparties to the investigation to participate in the conduct of this secretballot and to make challenges.On November 15, 1937, the RegionalDirector caused to be served on the parties to this proceeding hisIntermediate Report on the conduct of the ballots.No objectionswith respect to the conduct of the election among the maintenanceemployees of these companies were filed, except as incidental to theobjections filed by the Greyhound Employees Union to the conductof the election among bus drivers and temporary despatchers whohold seniority rights as bus drivers. In so far as these objections,apply to the election among the maintenance employees, they raiseno substantial or material issue with respect to its validity-As to the results of the secret ballot among the maintenance em_-ployees, the Regional Director reported the following :Totalnumberof ballots counted -------------------------------181Total number ofvotes for the International Association ofMachinists--------------------------------------------------123Total number of votes forthe GreyhoundEmployees Union------58Total numberof blank ballots----------------------------------0Total numberof void ballots-----------------------------------0Total numberof challenged votes------------------------------0Upon the entire record in the matter the Board makes the follow-ing :SUPPLEMENTAL FINDINGS OF FACTIn order to insure to the employees of the Southwestern Grey--hound Lines, Inc., and its subsidiary, the full benefit of their right to,self-organization and collective bargaining, and otherwise to effec-tuate the policies of the Act, we find that all maintenance employeesof these companies constitute a unit appropriate for the purposes ofcollective bargaining.The election by secret ballot which was conducted among the,main-tenance employees pursuant to the Direction of the Board, resulted DECISIONS AND ORDERS275in a vote for International Association of Machinists by a majorityof the maintenance employees.We find, therefore, that International Association of Machinistshas been designated and selected by a majority of the employees inan appropriate unit as their representative for the purposes of col-lective bargaining. International Association of Machinists is, there-fore, by virtue of Section 9 (a) of the Act, the exclusive representa-tive of all the employees in such unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.Upon the basis of the above findings of fact, and upon the entirerecord in the matter, the Board makes the following :SUPPLEMENTALCONCLUSION OF LAWAll maintenance employees of the Southwestern Greyhound Lines,Inc., and its subsidiary, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant- to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIED that International Association of Machinistshas been designated and selected by a majority of the maintenanceemployees of the Southwestern Greyhound Lines, Inc., and its sub-sidiary as their representative for the purposes of collective bargain-ing, and that, pursuant to the provisions of Section 9 (a) of the Act,International Association of Machinists is the exclusive representa-tive of all such employees for the purposes of collective bargainingin respect to wages, rates of pay,hours of work, and other conditionsof employment.